Citation Nr: 0431262	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  94-41 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for osteomyelitis of 
the right humerus bone, claimed as secondary to service-
connected residuals of a gunshot wound of the right arm 
(major extremity).  

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound, muscle group VI, right arm, involving the 
triceps, currently rated as 10 percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound with fracture, left ulna (minor extremity), 
with sensory loss in the ulnar nerve distribution to the 4th 
and 5th fingers, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from March 1966 to 
November 1967.  He had a tour of duty in the Republic of 
Vietnam, where he sustained injuries in combat, and was 
awarded or authorized the Purple Heart Medal.  

This matter comes before the Department of Veterans' Affairs 
(VA), Board of Veterans' Appeals (Board), on appeal of 
November 1991 and September 1999 rating decisions of the 
Cheyenne, Wyoming, VA Regional Office (RO).  

In November 1991 the RO, in pertinent part, denied claims for 
increased evaluations for service-connected residuals of a 
gunshot wound, muscle group VI, right arm, with injury to the 
triceps, currently rated as 10 percent disabling, and for 
residuals of a gunshot wound with fracture, left ulna, with 
sensory loss in the ulnar nerve distribution to the 4th and 
5th fingers, currently rated as 10 percent disabling.  

In September 1999 the RO denied service connection for 
osteomyelitis of the right humerus bone, claimed as secondary 
to his service-connected residuals of a gunshot wound of the 
right arm.  Three other claims were initial on appeal, but 
those claims were disposed of by the Board in a February 2000 
decision, as detailed below.  

In May 1997, the Board remanded the appeal for necessary 
development.  The requested development was only partially 
completed.  Accordingly, a February 2000 Board decision (and 
remand) was able to favorably dispose of two claims 
previously on appeal-assigning an increased 40 percent 
evaluation for residuals of a gunshot wound, muscle group V, 
involving the biceps muscles of the right arm (major 
extremity), and awarding a (compensable) 20 percent rating 
for residuals of a gunshot wound with a fracture of the left, 
fifth metatarsal head, with ankylosis.  



The Board also found that the RO rating decision of June 
1968, which assigned an initial noncompensable rating for 
residuals of a gunshot wound with a fracture of the left 
fifth metatarsal, did not contained clear and unmistakable 
error (CUE).  These issues are no longer a part of this 
appeal.  

In February 2000 the Board remanded the claims for 
evaluations in excess of 10 percent for service-connected 
residuals of a gunshot wound, muscle group VI, right arm, 
with injury to the triceps muscles, and for residuals of a 
gunshot wound with fracture, left ulna, with sensory loss in 
the ulnar nerve distribution to the 4th and 5th fingers.  

In doing so, the Board determined that the January 1998 VA 
orthopedic examination report was inadequate for rating 
purposes as impairment resulting from the veteran's right arm 
triceps were not distinguished from impairment resulting from 
separately evaluated biceps.  The specific medical 
development requested in the Board's February 2000 remand was 
not satisfactorily completed.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Notice of the Veterans Claims Assistance Act of 2000 (VCAA) 
was issued to the veteran in July 2001 and December 2003.  
However, medical opinions specifically requested by the Board 
in our February 2000 Remand remain to be answered, and the 
Board is without authority to substitute answers to the 
medical questions raised by the appeal.  See Colvin v. Brown, 
6 Vet. App. 177 (1993).  

The CAVC specifically mandated that a remand by the Board 
confers on the veteran, as a matter of law, the right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The CAVC has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal when the Board Remand 
orders have not been complied with, the Board itself errs in 
failing to ensure compliance. Id.  

The medical questions on appeal are complicated by the fact 
that some of the veteran's gunshot wound residuals of the 
right arm and left hand area were adjudicated in the February 
2000 Board decision, while others were not-namely, right arm 
impairment involving the biceps was adjudicated and is no 
longer in appellate status, while medical questions regarding 
the severity of right arm impairment involving the triceps 
remain to be answered on examination.  The existing medical 
opinions of August 2000 and September 2001 fail to make the 
critical medical distinction in this case-providing a 
medical opinion as to the severity of right arm triceps 
impairment, apart from already rated biceps impairment.  



Informal administrative documents contained in the veteran's 
claims file show that in March 2001, the RO determined, and 
the Board agrees, that the August 2000 VA examination report 
is inadequate for rating purposes.  A September 2001 addendum 
to that examination report was obtained, but in November 2002 
the RO determined that the Board's February 2000 Remand 
medical questions had not been answered.  

The Board agrees with this assessment, particularly in light 
of the fact that the veteran is not only separately rated for 
several gunshot wound residuals of the right arm and left 
hand area, but the February 2000 Board decision already rated 
the veteran's right arm gunshot wound residuals as to any 
impairment of the biceps, while remanding the service-
connected right arm gunshot wound residuals regarding 
impairment of the triceps.  Accordingly, the requested 
medical questions in this appeal must be tailored as narrowly 
as possible, and with an eye to the criteria for rating 
disabilities, at Diagnostic Codes 5306 and other applicable 
Diagnostic Codes.  

The Board also finds that VCAA requires that the veteran be 
provided an opportunity for an appropriate examination 
without the necessity of traveling hundreds of miles from his 
place of residence in Las Vegas.  The Board notes that the RO 
attempted to schedule the veteran for VA examinations in 
Reno, Nevada, but the veteran cancelled those examinations 
stating that as a resident of Las Vegas, it was unreasonable 
to require that the veteran drive hundreds of miles to Reno, 
Nevada, for a VA examination.  

The Board agrees with the veteran, and specifically disagrees 
with the conclusions reached by the RO in a February 2004 
letter to the veteran.  This RO letter advises the veteran 
that his repeated refusal to travel such a great distance to 
Reno, Nevada, for VA examination constituted a failure to 
report for a VA examination, that his actions violated 
38 C.F.R. § 3.655 (2003), and did not amount to a showing of 
"good cause" under that regulation.  

The Board disagrees in all aspects.  Alternative arrangements 
should be made, to include conducting an examination at the 
VA's outpatient treatment facility in Las Vegas, if a 
qualified physician is available, or by obtaining a fee-basis 
(non-VA) examination in the Las Vegas area.  The salient 
point is that VCAA requires no less, and the nature of this 
Vietnam War veteran's combat injuries compels another Board 
Remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) codified at 38 U.S.C.A. § 5103, and 
any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim of secondary service connection for 
osteomyelitis-primarily, competent 
medical nexus opinion evidence, as well 
as medical evidence of the severity of 
his right arm disorder as it pertains to 
his triceps muscled, and his left upper 
extremity disorder, as it pertains to his 
left ulna, and 4th and 5th fingers and 
grip strength.  

The notice should also inform him whether 
he or VA bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should obtain all 
outstanding VA treatment reports.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.  [The 
veteran has denied any current private 
treatment.] 

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
available appropriate medical specialist 
in the Los Vegas Area, at a time of year 
convenient to the veteran, by an 
orthopedic surgeon or other appropriate 
medical specialist (who has previously 
not seen or examined the veteran), 
including on a fee basis if necessary, 
for the purpose of ascertaining the 
current severity of his service-connected 
right arm and left hand injuries, and 
whether osteomyelitis is secondary to the 
service-connected right arm disability.
The claims file, separate copies of this 
Remand AND the February 2000 Board 
Remand, as well as 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2004), must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted-to 
include grip strength testing, with 
notation of right and left grip strength 
measurements, and with notation of the 
standard "normal" value. 

It is requested that the examiner address 
the medical questions presented on page 
34, of the Board's February 2000 Decision 
and Remand, indented paragraph #2.  

Any further indicated special studies 
must be conducted.  All opinions 
expressed by the examiner must be 
accompanied by a complete rationale-with 
reference to the documented clinical 
history.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this Remand and the prior 
February 2000 Board Remand if they are 
not, the VBA AMC should implement 
corrective procedures.  

The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims on appeal.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in a denial(s).  38 C.F.R. § 3.655 
(2004).



	                  
_________________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


